DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 and 38-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 21, “the common respective exponent for at least two or more elements of the output matrix or vector”, lines 13-14, lacks a proper antecedent basis.  Noting that the recitation "performing a mathematical operation on a plurality of matrices or vectors stored as a block floating-point (BFP) representation comprising a respective mantissa for each element of the plurality of matrices or vectors and a respective common exponent shared by at least two of the elements of the plurality of matrices or vectors, thereby producing an output matrix or vector," provides the antecedent basis for the common respective exponent for at least two or more elements of only the plurality of operated matrices or vector, not the output matrix or vector.
 	As per claim 38, lines 6-7, it is indefinite as to what “rolling values are, and what it means by the recitation “storing rolling values based on a first maximum absolute value of the mantissas for the block”.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-31 and 38-51 are rejected under 35 U.S.C. 101 because the claimed inventions are not directed to an abstract idea without significantly more.  
 	Claims 21-31 and 38-51 are directed to a computation for obtain an output that is mathematically related to inputs by performing operations such as “performing a mathematical operation on a plurality of matrices or vectors…”, “producing a result exponent”, “updating the common exponent…”, “producing a BFP representation of an updated matrix or vector…” recited  in claim 21, and “selecting a common exponent by repeatedly performing successive operations on at least one matrix and determining an expected value…”, producing an updated matrix…” recited in claim 38, that are calculation and/or manipulate numerical data values according to mathematical relationships or formulas.  Therefore, the claims recite a mathematical concept, and thus fall within the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical application.  The recitation “with an apparatus comprising a reconfigurable logic device, a processor, or a neural network component” in claims 21 and 38 are merely a recitation of fields of use of the mathematical concept.  In addition, the recitation is at a high level of generality that amounts to no more than a recitation of a generic computer invoked as a tool for implementing the abstract idea.  Therefore, the recitation fails constitute an integration of an abstract idea into a practical application.  Further, FIFO buffer or shift register recited in claim 25, one or more computer-readable storage media storing computer-readable instructions, which when executed by a processor recited in claim 31, and a computer-readable storage device or memory recited in claim 44 are all well-known generic computer structures.  Further, “adder circuit” for producing a result exponent of a floating operation such as floating-point multiplication is also a generic computer structure.  Further, the recitations “storing the output matrix or vectors in memory”, in claim 21, and “storing mantissa values for the updated matrix in a random access memory” and “storing the common exponent in registers or flip-flops” in claim 23, are clearly insignificant post solution activities that do not integrate the recited abstract idea into a practical application or amount to a significant more.  Further,  “memory”, “registers or flip-flops” and “a random access memory comprising addressable registers for storing data”are also generic computer structures. Therefore, the recitations of these elements in the claims are not beyond a recitation of a generic computer invoked as a tool for implementing the abstract idea, and thus, both individually and in combination, fail integrate the abstract idea into a practical application.  Therefore, the claims are directed to an abstract idea without an integration of an abstract idea into a practical application. The claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea.  Thus, the recitations of the additional elements in the claims, both individually and in combination, fail provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amounts to significantly more than the abstract idea itself.  Therefore, claims 21-31 and 38-51 are not directed to patent eligible subject matter.

Claims 32-37 are allowed.

Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
	With respect to the 101 rejection, the examiner respectfully submits that the recitation “with an apparatus comprising a reconfigurable logic device, a processor, or a neural network component” in the claims is at a high level of generality that amounts to no more than a recitation of a generic computer invoked as a tool for implementing the abstract idea, and a recitation of fields of use of the abstract idea.  Further, the recitation “storing the output matrix or vectors in memory are clearly insignificant post solution activities that does not integrate the recited abstract idea into a practical application or amount to a significant more.  Finally, the recitation "[a] method to implement neural network training or evaluation" is a method to implement evaluation which is a computation, and thus is directed to an abstract idea.

The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,528,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                         /CHUONG D NGO/Primary Examiner, Art Unit 2182